DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the paper filed October 29, 2021.  Claims 1, 2, 6, and 17 have been amended.  Claims 1-11, 13-18, and 32-37 are currently pending and are allowable.

This application is a continuation of U.S. Application No. 14/713221, filed May 15, 2015, now U.S. Patent No. 9,895,427; which is a continuation of U.S. Application No. 13/144290, filed July 12, 2011, now U.S. Patent No. 9,084,784; which is a U.S. § 371 National Stage Application of PCT/US2010/020259, filed January 6, 2010, which claims the benefit of priority to U.S. Provisional Application Nos.: 61/142718, filed January 6, 2009; 61/153279, filed February 17, 2009; and 61/170856, filed April 20, 2009.


Withdrawal of Rejections:

	The rejection of claims 1, 3-11, 13, 15-17, and 32-37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabeling et al., as evidenced by emc, and as evidenced by Bhattacharjee et al., and further in view of Fallon, is withdrawn.
The rejection of claims 1, 17, and 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabeling et al. and Fallon, and further in view of Holten et al., is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as currently claimed.  The closest prior art of record is Tabeling et al. and Fallon.
Tabeling et al. teach a method of treating or preventing pathological bacterial overgrowth, including overgrowth of E. coli, in the small intestine of mammals, including humans and pigs, by orally administering an effective amount of a composition consisting of digestive enzymes, the digestive enzymes including amylases, proteases, and lipases, preferably pancreatin, and including the commercial product Creon® 10000, where the composition can be loaded into a capsule as a dosage form (Abs.; p. 2, Description, Line 1-2, 12-17; p. 3, Line 8, 15; p. 3, Line 6-7 after Table 1; claim 1, 3).  The composition used in the method can further include excipients (p. 3, Last Para., Line 4-8).  
Fallon 2010 teaches a digestive enzyme preparation for treatment of dysautonomic disorders, where the preparation is encapsulated with soy oil to form an oral dosage formulation, where encapsulation of the digestive enzyme preparation with soy oil results in a stable enzyme preparation that is tolerant to storage conditions (Examples 2-3; Para. 46, 69).
However, the method of Tabeling et al. is effective for treatment of pathological bacterial overgrowth by oral administration as taught.  As such, one would not have been motivated to combine the teachings of Tabeling et al. with Fallon 2010, which teach a digestive enzyme preparation for treatment of dysautonomic disorders, where the preparation is encapsulated with soy oil, as such further encapsulation is not necessary for effective treatment of bacterial overgrowth, and would add an extra preparation step and expense, thus rendering the method less efficient and less cost effective.  


Conclusion

Claims 1-11, 13-18, and 32-37 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653